         Case 1:19-cv-01091-LAK Document 91 Filed 08/24/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                            :
JOHN WAITE, an individual; JOE ELY, an                      : No. 1:19-cv-01091(LAK)
individual; KASIM SULTON, an individual;                    :
SUSAN STRAW HARRIS p/k/a SYD STRAW, :
an individual; LEONARD GRAVES PHILLIPS, :
an individual; STAN SOBOL a/k/a STAN LEE, :
an individual; and ISRAEL CABALLERO, an :
individual; and on behalf of all others similarly :
situated,                                                   :
                                                            :
                                    Plaintiffs,             :
                                                            :
                           v.                               :
                                                            :
UMG RECORDINGS, INC., a Delaware                            :
corporation doing business as Universal Music :
Group, and DOES 1 through 10,                               :
                                                            :
                                    Defendants.             :
----------------------------------------------------------- X


               DEFENDANT UMG RECORDINGS, INC.’S
        MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION FOR
RECONSIDERATION OF AUGUST 10, 2020 MEMORANDUM OPINION (ECF NO. 89)
             Case 1:19-cv-01091-LAK Document 91 Filed 08/24/20 Page 2 of 14




                                                        Table of Contents

                                                                                                                                  Page(s)


INTRODUCTION ...........................................................................................................................1
LEGAL STANDARD ......................................................................................................................2
ARGUMENT ...................................................................................................................................2
   A.         The First Possible Interpretation Violates Principles of Statutory Construction .............3
   B.         The Second Possible Interpretation Is Inconsistent with Legislative History and May
              Invalidate Certain Termination Notices ...........................................................................5
   C.         If the Court Does Not Reconsider Its Ruling, UMG Requests That The Court Clarify
              Its Interpretation of Section 203 ....................................................................................10
CONCLUSION ..............................................................................................................................10
              Case 1:19-cv-01091-LAK Document 91 Filed 08/24/20 Page 3 of 14



                                                       TABLE OF AUTHORITIES

                                                                                                                                                Page(s)

Cases

Baker v. Dorfman,
   239 F.3d 415 (2d Cir. 2000) ................................................................................................................... 2

Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC,
   139 S. Ct. 881 (2019) ............................................................................................................................. 7

Medisim Ltd. v. BestMed LLC,
   No. 10-cv-2463, 2012 WL 1450420 (S.D.N.Y. Apr. 23, 2012) ............................................................. 2

Penguin Group (USA) Inc. v. Steinbeck,
   537 F.3d 193 (2d Cir. 2008) ................................................................................................................... 5

In re Platinum & Palladium Antitrust Litig.,
    No. 1:14-CV-9391-GHW, 2020 WL 1503538 (S.D.N.Y. Mar. 29, 2020) ............................................. 2

Star Athletica, L.L.C. v. Varsity Brands, Inc.,
    137 S. Ct. 1002 (2017) ........................................................................................................................... 7

Statutes

17 U.S.C. § 203(a) ............................................................................................................................... passim

Other Authorities

Local Civil Rule 6.3 .................................................................................................................................. 1, 2

HOUSE COMM. ON THE JUDICIARY, 89TH CONG., 1ST SESS., COPYRIGHT
  LAW REVISION Part 6 (1965) ............................................................................................................. 6




                                                                            ii
         Case 1:19-cv-01091-LAK Document 91 Filed 08/24/20 Page 4 of 14




                                         INTRODUCTION

        Defendant UMG Recordings, Inc. (“UMG”) respectfully submits this memorandum of

law in support of its motion for reconsideration, pursuant to Local Civil Rule 6.3, with respect to

one discrete aspect of the Court’s Memorandum Opinion of August 10, 2020 (ECF No. 89, the

“Memorandum Opinion”), granting in part Plaintiffs’ motion for leave to file a Second Amended

Complaint.

        In Section IV of the Memorandum Opinion, addressing Plaintiff Joe Ely’s (“Ely”) claims

under his 1976 agreement (the so-called “gap grant” issue), the Court “conclude[d] that works

created on or after January 1, 1978 pursuant to agreements entered into before that date are

terminable under Section 203.” Mem. Op. at 15-16. UMG respectfully submits that the Court’s

analysis leading to this conclusion is subject to at least two possible interpretations, but neither

adheres to controlling principles of statutory construction. Instead, the Court’s analysis either

requires the same basic word (“executed” or “execution”) to be interpreted differently at

different points within Section 203 itself, and/or to be interpreted in a manner plainly

inconsistent with the meaning intended by Congress. Furthermore, at least one interpretation

conflicts with the approach historically adopted by both artists and UMG, and would have the

impact of invalidating termination notices as untimely, including at least one served by

Plaintiffs’ counsel in this action.

        For these reasons, UMG respectfully requests that the Court reconsider its ruling granting

Plaintiffs’ motion to amend their complaint to include claims based on Ely’s 1976 agreement.

The construction advanced by UMG – that the date of execution of a putative grant under

Section 203 is the date that putative grant is signed – is the interpretation of the statute that

complies with principles of statutory construction, aligns with Section 203’s legislative history,

matches the routine conduct and understanding of both artists and UMG, and avoids creating the
         Case 1:19-cv-01091-LAK Document 91 Filed 08/24/20 Page 5 of 14




untimeliness issue implicated by the Court’s prior ruling. UMG therefore requests that the Court

deny Plaintiffs’ motion to amend as to Ely’s claims under his 1976 agreement. In the alternative,

UMG requests that the Court provide the parties with clarification as to the Court’s intended

interpretation of Section 203, so that they may account for that interpretation as they move

forward in the litigation.

                                        LEGAL STANDARD

        Motions for reconsideration are governed by Local Civil Rule 6.3, which requires that the

moving party set forth the matters that counsel believes the Court has overlooked. The decision

to grant a motion for reconsideration is “‘committed to the sound discretion of the district

court.’” In re Platinum & Palladium Antitrust Litig., No. 1:14-CV-9391-GHW, 2020 WL

1503538, at *26 (S.D.N.Y. Mar. 29, 2020) (citations omitted); see also Baker v. Dorfman, 239

F.3d 415, 427 (2d Cir. 2000) (“A district court has broad discretion in determining whether to

grant a motion to alter or amend the judgment.”). Such a motion is appropriate where “the

moving party can point to controlling decisions or data that the court overlooked—matters, in

other words, that might reasonably be expected to alter the conclusion reached by the court.”

Medisim Ltd. v. BestMed LLC, No. 10-cv-2463, 2012 WL 1450420, at *1 (S.D.N.Y. Apr. 23,

2012) (internal quotation marks omitted). A motion for reconsideration may also be granted to

“correct a clear error or prevent manifest injustice.” Id.

                                            ARGUMENT

        In the Memorandum Opinion, the Court held that “in the context of Section 203’s

applicability to gap grants, ‘execute’ does not unambiguously mean ‘to sign.’” Mem. Op. at 15.

The Court stated that “execute” could also mean to “‘put completely into effect,’” and that “[i]f a

work does not exist when the parties enter into a transfer or assignment agreement, there is no

copyright that an artist . . . can transfer, assign or, in other words, ‘put into effect.’” Id. (quoting


                                                   2
            Case 1:19-cv-01091-LAK Document 91 Filed 08/24/20 Page 6 of 14




Merriam-Webster.com, https://www.merriam-webster.com/dictionary/execute). The Court

further stated that “it seems unlikely that Congress intended to preclude authors from having [a

termination right] simply because they ‘signed’ grants for works created in the ‘gap’ caused by

the interaction between Sections 203 and 304.” Id. The Court therefore “conclude[d] that works

created on or after January 1, 1978 pursuant to agreements entered into before that date are

terminable under Section 203.” Id. at 15-16. However, the Court also included a footnote

stating:

           For the sake of clarity, this is not a conclusion that “executed” is synonymous
           with “created” within the meaning of Section 203. . . . Instead, the analysis is
           limited to the question of how to determine whether an execution date falls “on or
           after January 1, 1978.”

Id. at 16 n.52.

           As explained below, the Court’s holding is subject to two possible interpretations, but

these interpretations violate principles of statutory construction, conflict with legislative history,

and/or give rise to both legal and practical adverse consequences for artists (among others),

including in determining which artists and sound recordings are members of the putative class

and whether putative effective dates of termination are valid under Section 203(a)(3). UMG

therefore respectfully requests that the Court reconsider, or at a minimum clarify, its holding on

these issues.

A.         The First Possible Interpretation Violates Principles of Statutory Construction.

           The first possible interpretation of the Court’s holding is that the statute’s reference to

“execution” of a grant incorporates consideration of the timing of creation of a work only in

determining whether Section 203 is applicable (i.e., for purposes of the introductory paragraph of

Section 203(a)), but not for other purposes (e.g., in calculating when a grant may be terminated

pursuant to Section 203(a)(3)). However, such an interpretation would violate settled and



                                                     3
           Case 1:19-cv-01091-LAK Document 91 Filed 08/24/20 Page 7 of 14




controlling principles of statutory construction, and overlooks the interplay between two related

provisions of Section 203.

         Reference to the date on which a grant transferring a copyright is executed appears twice

in Section 203. The first is in the opening paragraph of Section 203(a), which establishes a

condition on the application of the Section 203 termination right – namely, it limits that

termination right to a grant “executed by the author on or after January 1, 1978.” 17 U.S.C.

§ 203(a). It was this portion of Section 203 on which the Court focused in its ruling. However,

reference to the date of execution of the grant appears again later in the statute, where the statute

establishes the timing requirements for termination of such a grant:

         Termination of the grant may be effected at any time during a period of five years
         beginning at the end of thirty-five years from the date of execution of the grant;
         or, if the grant covers the right of publication of the work, the period begins at the
         end of thirty-five years from the date of publication of the work under the grant or
         at the end of forty years from the date of execution of the grant, whichever term
         ends earlier.

17 U.S.C. § 203(a)(3) (emphases added).

         Footnote 52 in the Memorandum Opinion suggests that the Court intended its holding to

apply solely to the first use of the term “executed,” but not to the later reference to “execution of

the grant.” However, at least a portion of the Court’s stated rationale – that a transfer ostensibly

cannot be “put into effect” (or “executed”) until the work is created – would seem to apply

equally to both references in Section 203. Under the Court’s rationale, a grant is not “executed,”

and thus there is no “date of execution of the grant,” until the underlying work is created.

Accordingly, and in light of this stated rationale, there is no reasoned basis to interpret Section

203’s two references to execution of the grant differently. 1



1
  In the case of the Ely album Live Shots, for example, such an interpretation would lead to the incongruous result
that the putative grant was “executed” in February 1980 when the album was recorded, but the “date of execution”


                                                         4
           Case 1:19-cv-01091-LAK Document 91 Filed 08/24/20 Page 8 of 14




         Moreover, such an interpretation would violate “[t]he normal rule of statutory

construction that identical words used in different parts of the same Act are intended to have the

same meaning.” Penguin Group (USA) Inc. v. Steinbeck, 537 F.3d 193, 203 n.6 (2d Cir. 2008)

(quoting Gustafson v. Alloyd Co., Inc., 513 U.S. 561, 562, 115 S. Ct. 1061 (1995)). While UMG

acknowledges that the terms “executed” (in the first portion of Section 203(a)) and “execution of

the grant” (in Section 203(a)(3)) are not “identical,” there is absolutely no indication – in the

statutory language, in the legislative history, or in any of the commentary – that Congress

intended these variants of the same word “execute” to have a different meaning. Stated simply,

Section 203 authorizes termination of a “grant . . . executed by the author on or after January 1,

1978,” and provides that “[t]ermination of the grant may be effected” a certain number of years

“from the date of execution of the grant.” 17 U.S.C. § 203(a). There is simply no basis to

interpret these two references in Section 203 to the date on which a grant is executed

differently. 2

B.       The Second Possible Interpretation Is Inconsistent with Legislative History and May
         Invalidate Certain Termination Notices.

         The foregoing conclusion leads to the other possible interpretation of the Court’s holding,

i.e., that at least with respect to a work that is not yet in existence at the time a grant is signed,

the term “executed” or “date of execution” is necessarily tied to the date of creation, both in

determining the applicability of Section 203 and in implementing its provisions as to the timing

of termination of a grant. However, this interpretation is also unsustainable, as it is inconsistent



of that same putative grant was in 1976, when the agreement was signed. See Proposed SAC (ECF No. 74-2) ¶¶
177, 180.
2
  Another possible interpretation may be that the Court intends the terms “executed” and “execution of the grant” to
mean the date of the creation of the work only as to so-called “gap grants,” but not as to grants signed after January
1, 1978. That interpretation – in which the same word in the same precise spot in the statute means different things
as applied to different authors and works – would clearly transgress the statutory interpretation principles articulated
above; indeed, UMG is aware of no authority that would permit such an “interpretation.”


                                                           5
          Case 1:19-cv-01091-LAK Document 91 Filed 08/24/20 Page 9 of 14




with Section 203’s legislative history and with the directives of the Supreme Court on

interpreting and applying the Copyright Act. In addition, the Court may have inadvertently

overlooked, or simply not appreciated, the practical and legal impact that such a ruling would

have.

        First, the Court’s holding conflicts with the legislative history of Section 203. In the

years leading up to the Copyright Act of 1976, the House Judiciary Committee commissioned a

series of reports on a proposed comprehensive revision to the copyright law. One such report

addressed the timing provisions ultimately adopted in Section 203(a)(3). As noted above,

Section 203(a)(3) provides alternative means of calculating the date on which termination of a

grant may be effected when a grant covers the right of publication of the work: “the period

begins at the end of thirty-five years from the date of publication of the work under the grant or

at the end of forty years from the date of execution of the grant, whichever term ends earlier.”

17 U.S.C. § 203(a)(3).

        The report made clear that, even in the case of a work that was not yet completed, the

“date of execution” did not “roll” with the creation of the work, and instead referred solely to the

date on which the grant was signed. Specifically, the report provided the following example:

        Take, for example, a case in which a book-publication contract is signed on July
        1, 1970 while the book is in the process of being written, and in which publication
        does not take place until May 1, 1976. Since the grant covers the right of first
        publication, the 5-year period during which the contract could terminate would
        begin on July 1, 2010 (40 years from the date of execution) rather than on July 1,
        2005 (35 years from the date of execution) or on May 1, 2011 (35 years from the
        date of publication).

HOUSE COMM. ON THE JUDICIARY, 89TH CONG., 1ST SESS., COPYRIGHT LAW

REVISION Part 6, at 74-75 (1965) (ECF No. 39-8). 3 If Congress intended or understood that


3
 The draft of the Copyright Act at the time of this 1965 report contemplated that Section 203 would apply to grants
executed on or after January 1, 1967, hence the reference to a contract signed in 1970.


                                                         6
        Case 1:19-cv-01091-LAK Document 91 Filed 08/24/20 Page 10 of 14




“execution” first required the creation of a completed work, this example simply would not exist

– it would instead refer to the date of execution as the date on which the book (which was still

“in the process of being written” on July 1, 1970) was completed. That it nonetheless identified

July 1, 1970 as the “date of execution” renders the second possible interpretation of the Court’s

ruling unsustainable.

       Second, while the Memorandum Opinion appears to be substantially influenced by what

the Court believes to be Congress’s intent in light of the “‘broader context’ of Section 203” (i.e.,

to provide at least certain authors with the “opportunity to share in the economic success of

[their] works decades later”), Mem. Op. at 15, UMG respectfully submits that the Court’s ruling

departs from the Supreme Court’s recent teaching respecting the role of courts in interpreting

statutory provisions.

       Although the Court suggests that “Congress did not intend for ‘execute,’ as used in

[Section 203], to mean ‘sign,’” id., the contemporaneous evidence is that that is precisely what

Congress intended, see id. at 14-15 (noting that “‘executed’ is used synonymously with ‘signed’

in other parts of the Copyright Act, and the legislative history reveals that Congress used

‘execution of the grant’ and ‘signing’ interchangeably”). While it is true that in so doing,

Congress (perhaps unintentionally) created a “gap” as to the terminability of certain grants, the

Supreme Court has made clear that it is not the role of courts to “revise . . . congressionally

composed text,” even when “the statutory scheme has not worked as Congress likely

envisioned.” Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 892

(2019); see also Star Athletica, L.L.C. v. Varsity Brands, Inc., 137 S. Ct. 1002, 1010 (2017)

(quoting Mazer v. Stein, 347 U.S. 201, 214, 74 S. Ct. 460 (1954)) (explaining that copyright




                                                  7
          Case 1:19-cv-01091-LAK Document 91 Filed 08/24/20 Page 11 of 14




cases do not involve “a free-ranging search for the best copyright policy, but rather ‘depend[]

solely on statutory interpretation’”). That role is for Congress, and Congress alone.

         In addition, assuming the second interpretation of the Memorandum Opinion reflects the

Court’s intended holding, the Court may have overlooked the practical impact of that ruling. If

“execution of the grant” is not complete until “creation” of the work, then it is likely that the

Court’s ruling has rendered a number of termination notices (including notices served on UMG

by Plaintiffs’ counsel) invalid.

         For example, the recording artist John Patitucci served a termination notice on UMG

respecting sound recordings made pursuant to an agreement between Mr. Patitucci and GRP

Records, Inc. (a UMG predecessor). A true and correct copy is attached as Exhibit A. The

notice, which was prepared and sent on Mr. Patitucci’s behalf by Evan Cohen, one of Plaintiffs’

counsel in this action, identifies September 14, 1987 as the “Date of Execution of Contract” for

each of five listed albums that were subsequently created and published over a period of nearly

seven years. 4

         One of the listed works is an album entitled Another World, with a publication date of

August 2, 1993, and a putative effective date of termination of September 15, 2027. Mr. Cohen

and Mr. Patitucci apparently arrived at the 2027 termination date by selecting the earlier of 2028

(which is 35 years after the date of publication in 1993), and 2027 (which is 40 years after the

agreement was signed in 1987). Assuming without conceding that the recording agreement

contains a terminable grant, this approach is consistent with the plain language of Section

203(a)(3): “the period [for the effective date of termination] begins at the end of thirty-five years



4
 The referenced recording agreement was actually signed effective August 17, 1987, not September 14, 1987.
Regardless, this notice clearly reflects that Plaintiffs’ own counsel understands the “date of execution” to refer to
when the contract was entered into, rather than when the works were created.


                                                           8
        Case 1:19-cv-01091-LAK Document 91 Filed 08/24/20 Page 12 of 14




from the date of publication of the work under the grant or at the end of forty years from the date

of execution of the grant, whichever term ends earlier.” 17 U.S.C. § 203(a)(3).

       However, if the 40-year window is calculated using the date of creation instead of the

date the agreement was signed (as the Court’s interpretation suggests), then 35 years from the

date of publication would almost certainly be the “earlier” date for determining when termination

may be effected. Although the notice does not identify a date of creation, Another World was the

fourth of Mr. Patitucci’s albums released by GRP, and thus likely created long after the

agreement was signed in 1987 and shortly before the album was published in 1993. If, for

example, the album was created in 1992, then the earliest permissible effective date of

termination would be calculated based on the publication date, rather than the “execution” (i.e.,

creation) date, and would be in 2028: 35 years after the 1993 date of publication is 2028, while

40 years after the 1992 date of creation is 2032. Mr. Patitucci’s notice as to Another World,

which identifies the effective date of termination as 2027, would therefore be invalid. UMG

raises this example because the Court may have overlooked that its holding could extend the

time before which an author can terminate (or purport to terminate) a putative grant of copyright,

and could render certain previously-served notices invalid.

       The interpretation of Section 203 advanced by UMG – namely, that the words “execute”

and “execution” as used in Section 203 refer to the date a grant is signed – would resolve the

issues identified above. This interpretation complies with principles of statutory construction,

including in light of Congress’ synonymous and interchangeable use of “executed” and “signed”

both in other parts of the Copyright Act and in the legislative history associated with Section

203. See ECF No. 75 at 21-23. It would also avoid the (perhaps unintended) consequence of

invalidating certain previously-served termination notices that relied on a contract’s “execution”




                                                 9
        Case 1:19-cv-01091-LAK Document 91 Filed 08/24/20 Page 13 of 14




(i.e., signature) date in calculating the effective date of termination. For these reasons, UMG

respectfully requests that the Court reconsider that limited portion of its Memorandum Opinion

granting Plaintiffs’ motion to amend their complaint to include claims based on Ely’s 1976

agreement, and instead deny Plaintiffs’ motion in that regard.

C.     If the Court Does Not Reconsider Its Ruling, UMG Requests That The Court Clarify
       Its Interpretation of Section 203.

       In the alternative, UMG requests that the Court clarify its interpretation of Section 203 as

it relates to the terms “executed” and “execution of the grant.” Such clarification is necessary to

aid all parties in determining, among other things, which artists and sound recordings may be

within the putative class, and whether the purported effective date of termination selected by

each artist as to each sound recording is valid in light of the provisions of Section 203(a)(3). For

example, to the extent the Court’s interpretation of the phrase “date of execution of the grant” in

that section necessarily includes consideration of the date of creation of the work, such an

interpretation would require proof of such date of creation in each instance and as to each sound

recording in a termination notice. Clarification would also aid artists and lawyers who intend to

serve termination notices in the future. Nearly all of the notices received by UMG under Section

203 calculate the putative effective date of termination based upon the date the relevant

agreement was signed or the publication date of the work at issue – not the date of creation. To

allow preparation of compliant Section 203 termination notices, and to allow UMG to reliably

evaluate the validity of such notices, clarification of the Court’s ruling would be both useful and

valuable.

                                         CONCLUSION

       For the foregoing reasons, UMG respectfully requests that the Court reconsider its order

granting Plaintiffs’ motion to amend their complaint to include claims based on Joe Ely’s 1976



                                                 10
        Case 1:19-cv-01091-LAK Document 91 Filed 08/24/20 Page 14 of 14




agreement, or alternatively, clarify its ruling as to the meaning of Section 203 as it relates to the

date of execution of a grant.

Dated: New York, New York
       August 24, 2020

                                                       Respectfully submitted,

                                                       SIDLEY AUSTIN LLP

                                                       By:    /s/ Steven M. Bierman
                                                       Steven M. Bierman
                                                       sbierman@sidley.com
                                                       SIDLEY AUSTIN LLP
                                                       787 Seventh Avenue
                                                       New York, NY 10019
                                                       Telephone: (212) 839-5300
                                                       Facsimile: (212) 839-5599

                                                       Rollin A. Ransom
                                                       rransom@sidley.com
                                                       Lisa M. Gilford
                                                       lgilford@sidley.com
                                                       Lauren M. De Lilly
                                                       ldelilly@sidley.com
                                                       SIDLEY AUSTIN LLP
                                                       555 West 5th Street, Suite 4000
                                                       Los Angeles, CA 90013
                                                       Telephone: (213) 896-6000
                                                       Facsimile: (213) 896-6600

                                                       Richard S. Mandel
                                                       rsm@cll.com
                                                       Thomas Kjellberg
                                                       txk@cll.com
                                                       COWAN, LIEBOWITZ & LATMAN, P.C.
                                                       114 West 47th Street
                                                       New York, NY 10036-1525
                                                       Telephone: (212) 790-9200
                                                       Facsimile: (212) 575-0671

                                                       Attorneys for Defendant UMG Recordings,
                                                       Inc.




                                                  11
